Citation Nr: 0118433	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scar from a head injury.

2.  Entitlement to an initial compensable evaluation for 
postoperative residuals of a right knee injury.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a right wrist injury.

5.  Entitlement to an initial evaluation in excess of 
40 percent for herniated nucleus pulposus, L4-L5.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to April 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for the 
following disabilities; bilateral hearing loss and assigned a 
noncompensable evaluation; residual scar from a head injury 
and assigned a noncompensable evaluation; postoperative 
residuals of a right knee injury and assigned a 
noncompensable evaluation; residuals of a right wrist injury 
and assigned a 10 percent evaluation; and herniated nucleus 
pulposus, L4-L5, and assigned a 20 percent evaluation, each 
effective April 24, 1999.

In January 2001, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  

In March 2001, the Hearing Officer granted a 40 percent 
evaluation for herniated nucleus pulposus, L4-L5, effective 
April 24, 1999.



FINDINGS OF FACT

1.  Residual scar from a head injury is manifested by a 
symptomatic scar.

2.  Postoperative residuals of a right knee injury are 
manifested by limitation of flexion associated with 
periarticular pathology productive of painful motion.  

3.  Postoperative residuals of a right knee injury are not 
shown to be manifested by lateral instability or subluxation.

4.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 33 decibels on the right and 31 decibels on 
the left.  Discrimination ability is 100 percent correct on 
the right and 100 percent correct on the left

5.  The veteran is at the maximum evaluation for limitation 
of motion of the wrist.

6.  Herniated nucleus pulposus, L4-L5, is manifested by no 
more than severe functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
residual scar from a head injury have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 
7804 (2000).

2.  The criteria for a separate 10 percent evaluation for 
postoperative residuals of a right knee injury based upon 
limitation of motion and periarticular pathology productive 
of painful motion have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2000).

3.  The criteria for an initial compensable evaluation for 
postoperative residuals of a right knee injury based upon 
lateral instability or subluxation have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2000).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).

5.  The criteria for an initial evaluation in excess of 
10 percent for residuals of a right wrist injury have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5215 (2000).

6.  The criteria for an initial evaluation in excess of 
40 percent for herniated nucleus pulposus, L4-L5, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1999 VA audiological evaluation report shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
20
25
55
LEFT

15
25
30
55

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.

A June 1999 VA examination report shows the veteran reported 
that his wrist was okay and he could do push-ups.  He stated 
he had pain when it was cold outside.  Examination of the 
right wrist showed 60 degrees of dorsiflexion and 45 degrees 
of palmar flexion.  The examiner stated that it did not 
appear that the veteran's right wrist was bothering him 
"significantly" at the time, but noted the veteran had 
limitation of motion to a "modest degree."  As to the right 
knee, the veteran stated his knee would hurt if he walked too 
much or if he twisted it.  Examination of the knee disclosed 
good alignment without swelling.  The examiner stated the 
ligaments and the patella were stable and that there was no 
joint line tenderness.  He noted the incision at the 
posterior medial corner of the joint was well healed.  
McMurray's was negative.  The examiner stated there was no 
crepitus.  The diagnosis was meniscus injury, status post 
meniscus repair.  X-rays taken of the right knee were normal.

As to the veteran's lumbar spine, he stated he had a dull 
pain all the time and had trouble sleeping as a result.  He 
stated he had more pain in the morning, but that it would 
ease as his back became more limber.  The veteran reported he 
would get leg pain only if he overdid it.  Examination of the 
lumbar spine showed no abnormal curvatures.  Flexion was to 
50 degrees, at which point discomfort occurred.  Extension 
and side bending were to 20 degrees.  Knee jerks and ankle 
jerks were symmetrical and active.  Straight leg raising went 
to 50 degrees, at which point, the veteran experienced low 
back pain, which occurred bilaterally.  The examiner entered 
a diagnosis of herniated L4-L5 disc.  X-rays taken of the 
lumbar spine revealed minimal narrowing of the L4-L5 disc.

A June 1999 VA neurological examination report shows the 
examiner found the examination to be normal.  Motor and 
sensory examination, coordination, and reflexes were normal.  
Palpation of the back did not show any muscular spasm, but 
the examiner noted that in the lying position, straight leg 
raising was positive at about 40 to 45 degrees.  The examiner 
stated that this was the only abnormal finding.  His 
assessment was that the veteran had low back pain based upon 
a herniated disc on his L5 nerve root, but stated that it was 
not "too severe."  He added that it was tolerable, and that 
the veteran preferred to live with this occasional pain 
without medication.

In January 2001, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated he had been 
issued hearing aids for his hearing loss and contested the 
June 1999 audiological evaluation he underwent.  As to his 
back, the veteran stated he had not seen any private 
physicians for it, but that he had been seen at the 
outpatient treatment clinic.  He stated he had to take 
medication to help him sleep because his back pain was 
interrupting his sleep.  He added that he felt his back was 
getting worse.  The veteran stated that the scar on his scalp 
bothered him and was "uncomfortable."  He stated that if he 
laid his head down on the side that the scar was on, he would 
have to change positions.

A February 2001 VA examination report shows that the examiner 
found the residual scar on the scalp to be "mildly 
symptomatic but clearly not disabling."  He stated it was 
well healed and hard to see and would consider it an 
incidental finding.  The examiner stated that as to the 
veteran's wrist, examination revealed dorsiflexion to 
45 degrees and palmar flexion to 50 degrees.  He stated the 
right wrist deviated radially to 14 degrees and deviated 
towards the ulna to 15 degrees.  The examiner stated the 
veteran had a strong 6/5 grip and noted the veteran was 
right-handed.  X-rays of the right wrist showed a navicular 
fracture and no change from the June 1999 x-ray.

As to the low back, the examiner stated the veteran had 
normal deep tendon reflexes, with no evidence of radiculitis.  
He stated that the veteran had a "major problem" doing the 
cross leg maneuvers in the sitting position and could do it 
only part way with either leg.  He noted the veteran could do 
it more easily in the supine position, but stated the veteran 
still had stiffness.  The examiner reported that straight leg 
raising was not normal and limited to 80 degrees on the 
right, 10 degrees on the left, and 30 degrees with both 
together, each of which were noted to be limited by lumbar 
pain.  The examiner stated that examination of the veteran's 
trunk was "very limited."  He stated the veteran could bend 
backward to only four degrees and that pain started at eight 
degrees flexion.  He could twist 12 degrees to the right and 
14 degrees to the left with no pain.  Side bending was noted 
to be painful, and the examiner stated that such caused spasm 
both on the ipsilateral side and on the opposite side.  The 
examiner noted he had reviewed outpatient treatment reports, 
dated February 2000 and October 2000 and that x-rays taken at 
those times were negative.  He also noted the veteran had 
been examined in June 1999.  His impression was that the 
veteran had limited range of motion in the back.  An MRI of 
the lumbar spine showed mild disc bulge in the lower lumbar 
spine.

As to the veteran's right knee, examination revealed no 
periarticular thickening.  Full extension went to 0 degrees.  
Flexion was to 100 degrees.  McMurray's and Lachman's were 
negative.  The examiner stated that there was no evidence of 
ligament laxity and that the patella was freely moveable and 
not tender.  He stated he did not find any crepitus.  X-rays 
of the right knee were interpreted to reveal that the medial 
joint space was thinner than it appeared in the July 1999 x-
ray report, but was otherwise normal.

A February 2001 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
30
60
LEFT

15
20
30
60

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the August 1999 rating decision, the May 2000 
statement of the case provided the veteran with the reasons 
and bases for the RO's determinations related to the claims 
on appeal.  In the May 2000 statement of the case, the RO 
also provided the veteran with the applicable regulations 
that apply to the veteran's claims for increased evaluations.  
These determinations were mailed to the veteran and his 
representative, AMVETS, and were not returned by the United 
States Postal Service as undeliverable.  Therefore, the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the record discloses that the veteran testified 
at the January 2001 hearing that he had not undergone any 
private treatment for his service-connected disabilities.  He 
also stated that he had been treated by VA on two occasions 
for his low back since getting out of service.  The record 
does not reflect that such records have been associated with 
the claims file; however, in the February 2001 examination 
report, the examiner noted the two times the veteran had 
undergone treatment.  He made an assessment as to the 
veteran's service-connected herniated nucleus pulposus, L4-
L5, with the benefit of having the treatment reports in front 
of him.  The Board finds that to remand the issue of a higher 
evaluation for the herniated nucleus pulposus, L4-L5, would 
serve no useful purpose.  The fact that the treatment records 
were used in the VA examiner's determination of the severity 
of the veteran's lumbar spine (which was the basis for the 
grant of the 40 percent evaluation) has obviated the need to 
obtain those records.  The examiner concluded that the 
veteran had limited range of motion in the back.  The veteran 
is currently at the maximum evaluation for limitation of 
motion of the lumbar spine.  Therefore, even if the Board 
obtained those records, it would not result in an evaluation 
in excess of 40 percent, as such is not available based upon 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Other than these VA records, the veteran has not alleged that 
there are any additional medical records related to treatment 
for his service-connected disabilities that have not been 
associated with the claims file.  Finally, in compliance with 
the duty to assist, the RO had the veteran undergo VA 
examinations for each of his claims, including additional 
examination based on his complaint of inadequate 
examinations.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Residual scar from a head injury

A noncompensable evaluation is warranted for a scar that is 
slightly disfiguring to the face.  38 C.F.R. § 4,118, 
Diagnostic Code 7800 (1999).  A 10 percent evaluation is 
warranted when the scar is moderately disfiguring.  Id.  A 30 
percent evaluation is warranted when the scar is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Id.  A 50 percent evaluation is 
warranted for scars on the face that are completely or 
exceptionally repugnant in deformity on one side of the face 
or scars that establish marked or repugnant bilateral 
disfigurement.  Id.  

A 10 percent evaluation may be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for the residual scar from a head 
injury.  Specifically, in the February 2001 examination 
report, the examiner stated that the scar was "mildly 
symptomatic but clearly not disabling."  The Board finds 
that although the examiner stated that the veteran's scar was 
not disabling, his finding that it was mildly symptomatic 
and, resolving all reasonable doubt in favor of the veteran, 
warrants the grant of a 10 percent evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The veteran has stated that 
the scar is uncomfortable, and, again, the examiner stated it 
was mildly symptomatic.  These findings establish a basis to 
grant the compensable evaluation of 10 percent.  See id.

The Board must now determine whether an evaluation in excess 
of 10 percent is warranted and finds that it is not.  The 
veteran is at the maximum evaluation under Diagnostic Codes 
7803 and 7804.  Additionally, there is no evidence that the 
scar is severe or produces a marked and unsightly deformity 
of eyelids, lips, or auricles.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  In fact, there is evidence to the 
contrary.  The examiner found that although the scar was 
mildly symptomatic, it was incidental.  This would not 
establish that the scar was severe to warrant a 30 percent 
evaluation under Diagnostic Code 7800.  See id.  Thus, an 
initial evaluation in excess of 10 percent for residual scar 
from a head injury is not warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected residual scar 
from a head injury warrants more than a noncompensable 
evaluation, he is correct, and the Board has granted a 
10 percent evaluation.  However, to the extent that the 
veteran has implied that he warrants more than a 10 percent 
evaluation, the medical findings do not support his 
assertions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent for residual scar from a 
head injury is not warranted for the reasons stated above.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected residual scar from a 
head injury has remained the same throughout this period of 
time.  See Fenderson, supra.

B.  Postoperative residuals of a right knee injury

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2000).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

Under 38 C.F.R. § 4.59 (2000), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

The veteran's service-connected postoperative residuals of a 
right knee injury is evaluated under Diagnostic Code 5257, 
which contemplates lateral instability and subluxation of the 
knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The current evaluation assigned to the service-connected 
disability is 0 percent.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a separate grant of a 
10 percent evaluation for limitation of motion of the right 
knee, as well as periarticular pathology productive of 
painful motion.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  Here, the veteran's limitation of motion reported at 
the time of the February 2001 examination report was 
0 degrees to 100 degrees, which establishes limitation of 
flexion.  Specifically, the veteran was unable to flex to 
140 degrees because of pain.  The Board finds that such 
clinical finding establishes that the veteran has 
periarticular pathology productive of painful motion in the 
right knee (deemed equivalent to the presence of arthritis 
for purposes of assigning the separate evaluation) and 
warrants a 10 percent evaluation for that knee.  See 
38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).

The Board must now consider whether a separate evaluation in 
excess of 10 percent is warranted and finds that such is not 
the case.  The Board notes that the veteran's range of motion 
has been shown to be, at worst, 0 degrees to 100 degrees.  
Thus, the veteran has full extension and limitation of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  The veteran's 
limitation of flexion does not warrant a compensable 
evaluation under Diagnostic Code 5260, and therefore the 
veteran's service-connected postoperative residuals of a 
right knee injury warrants no more than a separately assigned 
10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
4.40, 4.45).  No medical professional has found swelling in 
the veteran's right knee.  As stated above, the veteran's 
range of motion of the right knee has been, at worst, 
0 degrees to 100 degrees.  In order to warrant an evaluation 
in excess of 10 percent for limitation of flexion, there must 
be the actual or functional equivalent of limitation of 
flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Again, the veteran's limitation of flexion has 
been no less than 100 degrees, and the Board finds that the 
evidence does not establish that the veteran's postoperative 
residuals of a right knee injury is any more than 10 percent 
disabling.  

The Board has also considered whether an evaluation in excess 
of 0 percent is warranted for the service-connected 
postoperative residuals of a right knee injury based upon 
lateral instability or subluxation and finds that the 
preponderance of the evidence is against an increased 
evaluation.  Specifically, when the veteran was examined in 
June 1999, the examiner stated that the veteran had good 
alignment without swelling.  He noted that the patella was 
stable and that there was no joint line tenderness.  
McMurray's was negative.  In the February 2001 examination 
report, the examiner stated that the there was no evidence of 
ligament laxity and that the patella was freely moveable and 
not tender.  McMurray's and Lachman's were both negative.  
Thus, there is no evidence of either lateral instability or 
subluxation to warrant a compensable evaluation under 
Diagnostic Code 5257 for the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Additionally, the Board has considered the veteran's claim 
for a compensable evaluation based upon lateral instability 
or subluxation under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to the veteran's claim.  Johnson v. Brown, 
9 Vet. App 7, 11 (1996).  Thus, the Board has not considered 
DeLuca in determining whether an evaluation in excess of 
0 percent is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than the current 
noncompensable evaluation assigned to his right knee, he is 
correct, and the Board has granted him a separate evaluation 
based upon limitation of motion and periarticular pathology 
productive of painful motion.  The Board, however, has 
determined that an initial evaluation in excess of 0 percent 
based upon lateral instability or subluxation is not 
warranted, as the medical findings do not support an 
increased evaluation.  As mentioned previously, the Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, a 
separately-assigned evaluation in excess of 10 percent is not 
warranted based upon periarticular pathology productive of 
painful motion and limitation of motion and an evaluation in 
excess of 0 percent is not warranted based upon lateral 
instability or subluxation.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected postoperative residuals 
of a right knee injury has remained the same throughout this 
period of time.  See Fenderson, supra.

C.  Bilateral hearing loss

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2000).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, here, the changes made were 
not substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2000).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss.  The reasons follow.

Both the June 1999 audiological evaluation and the February 
2001 results revealed a numeric score of I in the right ear 
and I in the left ear.  These results establish a hearing 
loss disability that is noncompensable.  38 C.F.R. § 3.85, 
Diagnostic Code 6100.  Therefore, an evaluation in excess of 
0 percent is not warranted.  The Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran has been given hearing 
aids for his hearing loss, the June 1999 and February 2001 
audiological evaluation reports established a bilateral 
hearing loss disability, which is noncompensably disabling.  
The preponderance of the evidence is against the assignment 
of an evaluation in excess of 0 percent.  Therefore, an 
evaluation in excess of 0 percent for bilateral hearing loss 
disability is not warranted.  Id.  

Since the Board is denying an increased evaluation, it finds 
no basis for assignment of separate ratings for separate 
periods during the appeal period, as it finds that the 
veteran's service-connected bilateral hearing loss has 
remained the same throughout this period of time.  See 
Fenderson, supra.

The Board notes that if the veteran feels at a later time 
that his bilateral hearing loss has worsened, he should file 
a claim for an increased evaluation.

D.  Residuals of a right wrist injury

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2000).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for 
residuals of a right wrist injury.  The service-connected 
disability is currently rated as 10 percent disabling, which 
is the highest rating assignable under the current rating 
criteria for limitation of motion of the wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher evaluation 
would require ankylosis of the wrist or that the veteran's 
right hand be in a fixed position.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5213, 5214 (2000).  Since the veteran has 
not asserted that his hand is in a fixed position or that he 
has ankylosis nor has any medical professional entered such 
findings, there is no evidence that the criteria for an 
evaluation in excess of 10 percent have been met.  See id.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202; however, the analysis in 
DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than the current 
10 percent evaluation assigned to his right wrist, the 
medical findings do not support an increased evaluation.  As 
stated above, the veteran's current symptoms do not warrant 
an evaluation in excess of that which he has currently.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Since the Board is denying an increased evaluation, it finds 
no basis for assignment of separate ratings for separate 
periods during the appeal period, as it finds that the 
veteran's service-connected residuals of a right wrist injury 
has remained the same throughout this period of time.  See 
Fenderson, supra.

E.  Herniated nucleus pulposus, L4-L5

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for herniated nucleus 
pulposus, L4-L5.  In June 1999, the veteran's range of motion 
was 50 degrees of flexion and 20 degrees of side bending and 
extension.  The veteran's knee jerks and ankle jerks were 
active and symmetrical.  Neurological examination revealed 
positive straight leg raising, but no muscular spasm.  The 
examiner stated that the veteran's herniated nucleus pulposus 
was not "too severe."  In February 2001, the examiner 
stated the veteran had positive straight leg raising and that 
range of motion was "very limited."  Specifically, he 
stated the veteran had eight degrees of flexion, four degrees 
of extension, and less than 15 degrees of side bending, 
bilaterally.  He stated the veteran had limitation of motion 
of the lumbar spine.  The Board finds that such clinical 
findings establish that the veteran's service-connected 
herniated nucleus pulposus, L4-L5, is no more than 40 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293.

The Board must now consider whether an evaluation in excess 
of 40 percent is warranted and finds that such is not the 
case.  The veteran is at the maximum evaluation for 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Since the veteran's lumbar 
spine is not ankylosed, consideration of Diagnostic Code 5289 
is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2000).  There is no evidence of pronounced 
intervertebral disc syndrome.  As stated above, when the 
veteran's reflexes have been tested, they have been active 
and symmetrical.  Thus, the veteran does not have absent 
ankle or knee jerk.  When the veteran was examined in June 
1999, the examiner found no muscle spasm.  In February 2001, 
the examiner found side bending caused ipsilateral spasms; 
however, such finding alone does not warrant the next higher 
evaluation.  The veteran clearly has severe limitation of 
motion and no more than severe intervertebral disc syndrome, 
thus, the Hearing Officer granted the service-connected 
herniated nucleus pulposus, L4-L5, a 40 percent evaluation.  
However, there are no findings to establish that the veteran 
has pronounced intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  In the June 1999 examination 
report, the examiner stated that the veteran's herniated 
nucleus pulposus, L4-L5, was not "too severe."  This does 
not establish a disability which is pronounced.  Thus, the 
Board finds that an evaluation in excess of 40 percent for 
herniated nucleus pulposus, L4-L5, is not warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the initial 
assignment of a 20 percent evaluation, he was correct, and 
the Hearing Officer granted him the 40 percent evaluation.  
However, to the extent that he had implied he warrants more 
than a 40 percent evaluation, the medical findings do not 
support his assertions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 40 percent 
is not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Since the Board is denying an increased evaluation, it finds 
no basis for assignment of separate ratings for separate 
periods during the appeal period, as it finds that the 
veteran's service-connected postoperative residuals of a 
right knee injury have remained the same throughout this 
period of time.  See Fenderson, supra.

F.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question as to any of the service-connected 
disabilities.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an initial evaluation of 10 percent evaluation 
for residual scar from a head injury is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a separate 10 percent evaluation for 
limitation of motion of the right knee with periarticular 
pathology productive of painful motion is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial compensable evaluation for 
postoperative residuals of a right knee injury based upon 
lateral instability or subluxation is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist injury is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for herniated nucleus pulposus, L4-L5 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



